MEMORANDUM **
Rodrigo Barboza-Galindo, petitions for review of the Board of Immigration Appeals’ order denying his motion to reopen *731the BIA’s order upholding the immigration judge’s denial of his application for cancellation of removal, based on his failure to establish exceptional and extremely unusual hardship to his United States citizen children. In the motion to reopen, petitioner presented additional evidence of his United States citizen daughter’s worsening asthma condition.
The evidence petitioner presented with his motion to reopen concerned the same basic hardship grounds as his original application for cancellation of removal. We therefore lack jurisdiction to review the IJ’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See Fernandez v. Gonzales, 439 F.3d 592, 601-03 (9th Cir.2006).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.